                                                                                  1 KELLY A. EVANS, ESQ.
                                                                                      Nevada Bar No. 7691
                                                                                  2 kevans@efstriallaw.com
                                                                                      CHAD R. FEARS, ESQ.
                                                                                  3 Nevada Bar No. 6970
                                                                                      cfears@efstriallaw.com
                                                                                  4 EVANS FEARS & SCHUTTERT L.L.P.
                                                                                      2300 West Sahara Avenue, Suite 900
                                                                                  5 Las Vegas, NV 89102
                                                                                      Telephone: (702) 805.0290
                                                                                  6 Facsimile: (702) 805.0291

                                                                                  7 JEFFREY F. BARR, ESQ
                                                                                      Nevada Bar No. 7269
                                                                                  8 barrj@AshcraftBarr.com
                                                                                      ASHCRAFT & BARR | LLP
                                                                                  9 2300 West Sahara Avenue, Suite 900
                                                                                      Las Vegas, NV 89102
                                                                                 10 Telephone: (702) 631.7555
                                                                                    Facsimile: (702) 631.7556
                       2300 WEST SAHARA AVENUE • STE 900 • LAS VEGAS, NV 89102




                                                                                 11 Attorneys for Plaintiff

                                                                                 12                             UNITED STATES DISTRICT COURT

                                                                                                                       DISTRICT OF NEVADA
ASHCRAFT & BARR |LLP




                                                                                 13

                                                                                 14
                                                                                       ROBERT ELIASON, an individual and in his Case No.: 2:17-cv-03017-JAD-CWH
                                                                                       official capacity as Constable of North Las
                                                                                 15
                                                                                       Vegas Township,                               STIPULATION AND ORDER
                                                                                                                                              EXTENDING
                                                                                                             Plaintiff,            DEADLINE TO FILE REPLIES TO
                                                                                 16
                                                                                       v.                                           RESPONSES TO DISPOSITIVE
                                                                                                                                               MOTIONS
                                                                                 17
                                                                                       CLARK COUNTY, a political subdivision of              (First Request)
                                                                                       the State of Nevada; STATE OF NEVADA ex
                                                                                 18
                                                                                       rel NEVADA COMMISSION ON PEACE
                                                                                       OFFICER STANDARDS & TRAINING, a
                                                                                 19    regulatory agency of the State of Nevada,
                                                                                 20                           Defendants.
                                                                                 21      Plaintiff ROBERT ELIASON, Defendant CLARK COUNTY and Defendant STATE OF
                                                                                 22 NEVADA ex rel. NEVADA COMMISSION ON PEACE OFFICER STANDARDS &

                                                                                 23 TRAINING (collectively, “the Parties”), hereby stipulate to a seven-day extension of time for

                                                                                 24 the Parties to file their replies to the Responses to the Motions for Summary Judgment [ECF

                                                                                 25 No. 62 and ECF No. 66]. Currently, the response deadlines are March 7, 2019. The Parties

                                                                                 26 would like until March 14, 2019 to file their replies. This is the Parties’ first request for an

                                                                                 27 extension to file their replies.

                                                                                 28
                                                                                                                             Page 1 of 2 
                                                                                  1
                                                                                         IT IS HEREBY STIPULATED AND AGREED by and between the Parties that the
                                                                                  2
                                                                                      deadline for filing replies to the Responses to the Motions for Summary Judgment [ECF
                                                                                  3
                                                                                      No. 62 and ECF No. 66] shall be March 14, 2019.
                                                                                  4
                                                                                      Respectfully submitted by:
                                                                                  5
                                                                                         DATED this 5th day of March, 2019.
                                                                                  6
                                                                                       EVANS FEARS & SCHUTTERT| LLP                        OLSON, CANNON, GORMLEY,
                                                                                  7                                                        ANGULO & STOBERSKI
                                                                                       /s/ Chad A. Fears______________
                                                                                  8    KELLY A. EVANS, ESQ.                                /s/ Thomas D. Dillard, Jr.___
                                                                                       CHAD R. FEARS, ESQ.                                 THOMAS D. DILLARD, JR., ESQ.
                                                                                  9    2300 West Sahara Avenue, Suite 900                  9950 W. Cheyenne Avenue
                                                                                       Las Vegas, NV 89102                                 Las Vegas, NV 89129
                                                                                 10    Telephone: (702) 805-0290                           (702) 384-4012
                                                                                                                                           Attorneys for Defendant Clark County
                       2300 WEST SAHARA AVENUE • STE 900 • LAS VEGAS, NV 89102




                                                                                 11            And

                                                                                 12    ASHCRAFT & BARR | LLP                               AARON D. FORD,
                                                                                                                                           ATTORNEY GENERAL
                                                                                       /s/ Jeffrey F. Barr_______________
ASHCRAFT & BARR |LLP




                                                                                 13
                                                                                       JEFFREY F. BARR, ESQ.                               /s/ Michael D. Jensen ___________
                                                                                 14
                                                                                       2300 West Sahara Avenue, Suite 900                  MICHAEL D. JENSEN, ESQ.
                                                                                       Las Vegas, NV 89102                                 555 Wright Way
                                                                                 15
                                                                                       Telephone: (702) 631-7555                           Carson City, NV 89711
                                                                                       Attorneys for Plaintiff Robert Eliason              (775) 684-1100
                                                                                                                                           Attorneys for Defendant State of Nevada
                                                                                 16
                                                                                                                                           ex rel. Nevada Commission on Peace
                                                                                                                                           Officers Standards and Training
                                                                                 17

                                                                                 18

                                                                                 19                                             ORDER
                                                                                 20      IT IS SO ORDERED. The deadline for the Parties to file replies to the Responses to
                                                                                 21 the Motions for Summary Judgment [ECF No. 62 and ECF No. 66] shall be March 14, 2019.

                                                                                 22
                                                                                                                                _____________________________________
                                                                                 23                                             UNITED
                                                                                                                                UNITED STATES
                                                                                                                                        STATESMAGISTRATE      JUDGE
                                                                                                                                                 DISTRICT JUDGE
                                                                                 24
                                                                                                                                Dated: March_________________
                                                                                                                                DATED:       7, 2019.

                                                                                 25

                                                                                 26

                                                                                 27

                                                                                 28
                                                                                                                            Page 2 of 2 
